Exhibit 32 Certification Furnished Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 In connection with the Quarterly Report of First Regional Bancorp (the “Company”) on Form 10-Q for the period ending September 30, 2007, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), we certify, pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to our knowledge (1)The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2)The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: November 9, 2007 /s/ Jack A. Sweeney Jack A. Sweeney Chairman of the Board and Chief Executive Officer Date: November 9, 2007 /s/ Thomas McCullough Thomas McCullough Corporate Secretary Date: November 9, 2007 /s/ Elizabeth Thompson Elizabeth Thompson Chief Financial Officer
